DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 6-13 in the reply filed on 12/07/2020 is acknowledged.
Claims 1-5 and 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10-11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, plurality of anchoring steps, wherein each of the plurality of anchoring steps are comprised of a top surface that is parallel to the top surfaces of the remaining plurality of anchoring steps” which is not disclosed in or supported by the original specification.
Claim 11 is rejected as depending from claim 10.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 6-13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 6 positively recites “a jawbone”.  Claim 6 could read “a bone graft material configured for positioning between the root portion and a jawbone.”
Claims 7-13 are rejected as depending from Claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over MCDONALD (US 2017/0239020 A1), and further in view of WESTOVER (US 2015/0196371 A1).

Regarding Claim 6, McDonald discloses a dental implant system ((12): Figs 2, 26-50; [0019]-[0023] and [0013]) for replacing an extracted tooth ([0024], Fig. 3) comprising: 
a crown portion (24); and

Mcdonald fails to teach a bone graft material positioned between the root portion and a jawbone.
However, Westover teaches a root portion of a dental implant with a bone graft material positioned between the root portion and a jawbone ([0007]) for the purpose of encouraging growth of bone cells, bone tissue generation, and osseointegration ([0045]-[0046]).
Therefore, it would have been obvious to modify Mcdonald, by incorporating bone graft material between the root portion and a jawbone, as taught by Westover, for the purpose of encouraging bone tissue generation and osseointegration.
Regarding Claim 7, Mcdonald further teaches said root portion ((22), [0008] lines 20-23, [0024]: Fig. 3, (14a, 14b)) corresponds in size to said root section (Fig. 3, (14a, 14b), [0064]: root portion (22) corresponds in size to said root section (14b)) and is attached to the crown section ([0004]).
Regarding Claim 8, Mcdonald further teaches said crown portion ((24), [0027]: lines 14-18) corresponds in shape to said crown section (crown section 24 has sections (56, 60) which correspond to the shape of the crown section, [0027]).
Regarding claim 9, Mcdonald further teaches said crown portion (24) corresponds in size to said crown section (crown section 24 has sections (56, 60) which correspond to the size of the crown section, [0027]).
Regarding claim 10, Mcdonald further teaches wherein said root portion further comprises a plurality of anchoring steps/channels (see annotated Figs 32, 34-35, (144, 146, 136) below), wherein each of the plurality of anchoring steps are comprised of a 

    PNG
    media_image1.png
    463
    996
    media_image1.png
    Greyscale

Regarding claim 11, Mcdonald further teaches said root portion further comprises a protrusion that is generally perpendicular to the top surface of the plurality of anchoring steps(see annotated Figs. 29, (148, 150) below, [0058]).

    PNG
    media_image2.png
    347
    581
    media_image2.png
    Greyscale



Regarding Claim 13, Mcdonald further teaches wherein said root portion further comprises a plurality of openings (Figs. 29-31, (40, 42, 80, 82, 106); also [0058] “The outer surface of the expandable anchor 22 may also comprise one or more bone in-growth voids 162 for further stability and osseointegration”) therein for increasing the flexibility of said root portion (Applicant’s specification defines flexibility [0030]: “Root sections 904 may further comprise a plurality of openings 906 therein to provide greater flexibility in root sections 904 during the implantation process”.  Therefore, Mcdonald’s disclosure of a plastic implant ([0010]) configured with bone in-growth voids and ridges ([0058] and [0034]) would provide greater flexibility to the root sections as claimed).
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEPHEN R SPARKS/           Examiner, Art Unit 3772                                                                                                                                                                                             
/JACQUELINE T JOHANAS/           Supervisory Patent Examiner, Art Unit 3772